Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 1 of 20 Page ID #:711



   1
       JWC LAW FIRM
   2    Jodie Cheng (SBN 292330)
   3    Email: jodie@jwc-legal.com
       445 South Figueroa Street 31st Floor
   4   Los Angeles, CA 90071
   5   Telephone: (415) 293-8308
       Attorneys for Plaintiffs,
   6   CANDYMAN KITCHENS INC.
   7
       MANDOUR & ASSOCIATES, APC
   8 JOSEPH A. MANDOUR, III (SBN 188896)

   9 Email: jmandour@mandourlaw.com
       BEN T. LILA (SBN 246808)
  10 Email: blila@mandourlaw.com

  11 8605 Santa Monica Blvd., Suite 1500
       Los Angeles, CA 90069
  12 Telephone: (858) 487-9300

  13 Attorneys for Defendants,
       SWEETS INDEED, LLC and Marie E. Dannettelle
  14

  15                            UNITED STATES DISTRICT COURT
  16                        CENTRAL DISTRICT OF CALIFORNIA
  17

  18 CANDYMAN KITCHENS INC.                   Case No. 2:20-cv-00841-PA-AGR
  19
                   Plaintiff,
  20
             v.                               STIPULATED PROTECTIVE
  21
                                              ORDER
  22 SWEETS INDEED, LLC; MARIE E.
       DANNETTELLE,
  23

  24
                   Defendants.
  25

  26

  27

  28
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 2 of 20 Page ID #:712



   1        1. A. PURPOSES AND LIMITATIONS
   2        Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public disclosure

   4 and from use for any purpose other than prosecuting this litigation may be warranted.

   5 Accordingly, the parties hereby stipulate to and petition the Court to enter the

   6 following Stipulated Protective Order. The parties acknowledge that this Order does

   7 not confer blanket protections on all disclosures or responses to discovery and that

   8 the protection it affords from public disclosure and use extends only to the limited

   9 information or items that are entitled to confidential treatment under the applicable

  10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

  11 that this Stipulated Protective Order does not entitle them to file confidential

  12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

  13 followed and the standards that will be applied when a party seeks permission from

  14 the court to file material under seal.

  15

  16            B. GOOD CAUSE STATEMENT
  17        This action is likely to involve trade secrets, customer and pricing lists and
  18 other valuable research, development, commercial, financial and/or technical

  19 information for which special protection from public disclosure and from use for any

  20 purpose other than prosecution of this action is warranted. Such confidential materials

  21 and information consist of, among other things, confidential business or financial

  22 information, information regarding purchase and sale prices of candy products by

  23 suppliers, manufacturers, importers, distributors or retailers, information regarding

  24 business practices, information regarding the creation, purchase or sale of candy

  25 products, or other confidential commercial information (including information

  26 implicating privacy rights of third parties), information generally unavailable to the

  27 public, or which may be privileged or otherwise protected from disclosure under state

  28 of federal rules, court rules, case decisions, or common law. Accordingly, to expedite

                                                 1                  Case No. 2:20-cv-00841-PA-AGR
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 3 of 20 Page ID #:713



   1 the flow of information, to facilitate the prompt resolution of disputes over

   2 confidentiality of discovery materials, to adequately protect information the parties

   3 are entitled to keep confidential, to ensure that the parties are permitted reasonable

   4 necessary uses of such material in preparation for and in the conduct of trial, to address

   5 their handling at the end of the litigation, and serve the ends of justice, a protective

   6 order for such information is justified in this matter. It is the intent of the parties that

   7 information will not be designated as confidential for tactical reasons and that nothing

   8 be so designated without a good faith belief that it has been maintained in a

   9 confidential, non-public manner, and there is good cause why it should not be part of

  10 the public record of this case.

  11

  12         2.    DEFINITIONS
  13               2.1 Action: This pending federal lawsuit.
  14               2.2 Challenging Party: a Party or Non-Party that challenges the
  15         designation of information or items under this Order.
  16               2.3 Designations:
  17               “CONFIDENTIAL” Information or Items: information (regardless of
  18         how it is generated, stored or maintained) or tangible things that qualify for
  19         protection under Federal Rule of Civil Procedure 26(c), and as specified above
  20         in the Good Cause Statement.
  21               “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  22         Information or Items: extremely sensitive Confidential Information or Items,
  23         (regardless of how it is generated, stored or maintained), disclosure of which to
  24         another Party or Non-Party would create a substantial risk of serious harm that
  25         could not be avoided by less restrictive means. The Parties agree that the
  26         following information, if non-public, shall be presumed to merit the “HIGHLY
  27         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation: trade secrets,
  28         pricing information, financial data, sales or marketing forecasts or plans,
                                                   2                   Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 4 of 20 Page ID #:714



   1        business plans, sales or marketing strategy, product development information,
   2        employee/personnel records containing personal information, and other non-
   3        public information of similar competitive and business sensitivity. Information
   4        and tangible items bearing so designated shall be disclosed only to certain
   5        parties as set forth in ¶ 7 of this Order.
   6               2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
   7        their support staff).
   8               2.5 Designating Party: a Party or Non-Party that designates information
   9        or items that it produces in disclosures or in responses to discovery as
  10        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
  11        ONLY”.
  12               2.6 Disclosure or Discovery Material: all items or information,
  13        regardless of the medium or manner in which it is generated, stored, or
  14        maintained (including, among other things, testimony, transcripts, and tangible
  15        things), that are produced or generated in disclosures or responses to discovery
  16        in this matter.
  17               2.7 Expert: a person with specialized knowledge or experience in a
  18        matter pertinent to the litigation who has been retained by a Party or its counsel
  19        to serve as an expert witness or as a consultant in this Action.
  20               2.8 House Counsel: attorneys who are employees of a party to this
  21        Action. House Counsel does not include Outside Counsel of Record or any
  22        other outside counsel.
  23               2.9 Non-Party: any natural person, partnership, corporation, association,
  24        or other legal entity not named as a Party to this action.
  25               2.10 Outside Counsel of Record: attorneys who are not employees of a
  26        party to this Action but are retained to represent or advise a party to this Action
  27        and have appeared in this Action on behalf of that party or are affiliated with a
  28        law firm which has appeared on behalf of that party, as well as other attorneys
                                                   3                  Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 5 of 20 Page ID #:715



   1        and support staff employed by the same law firm as one of the attorneys who
   2        has entered an appearance on behalf of one or more of the parties in this action
   3        and to whom it is reasonably necessary to disclose information for this action.
   4               2.11 Party: any party to this Action, including all of its officers, directors,
   5        employees, consultants, retained experts, and Outside Counsel of Record (and
   6        their support staffs).
   7               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   8        Discovery Material in this Action.
   9               2.13 Professional Vendors: persons or entities that provide litigation
  10        support services (e.g., photocopying, videotaping, translating, preparing
  11        exhibits or demonstrations, and organizing, storing, or retrieving data in any
  12        form or medium) and their employees and subcontractors.
  13               2.14 Protected Material: any Disclosure or Discovery Material that is
  14        designated as “CONFIDENTIAL.”
  15               2.15 Receiving Party: a Party that receives Disclosure or Discovery
  16        Material from a Producing Party.
  17

  18        3.     SCOPE
  19        The protections conferred by this Stipulation and Order cover not only
  20 Protected Material (as defined above), but also (1) any information copied or extracted

  21 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

  22 Protected Material; and (3) any testimony, conversations, or presentations by Parties

  23 or their Counsel that might reveal Protected Material. Any use of Protected Material

  24 at trial shall be governed by the orders of the trial judge. This Order does not govern

  25 the use of Protected Material at trial.

  26

  27

  28

                                                   4                    Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 6 of 20 Page ID #:716



   1        4.     DURATION
   2        Even after final disposition of this litigation, the confidentiality obligations
   3 imposed by this Order shall remain in effect until a Designating Party agrees

   4 otherwise in writing or a court order otherwise directs. Final disposition shall be

   5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

   6 or without prejudice; and (2) final judgment herein after the completion and

   7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

   8 including the time limits for filing any motions or applications for extension of time

   9 pursuant to applicable law.

  10

  11        5.     DESIGNATING PROTECTED MATERIAL
  12               5.1 Exercise of Restraint and Care in Designating Material for
  13        Protection. Each Party or Non-Party that designates information or items for
  14        protection under this Order must take care to limit any such designation to
  15        specific material that qualifies under the appropriate standards.             The
  16        Designating Party must designate for protection only those parts of material,
  17        documents, items, or oral or written communications that qualify so that other
  18        portions of the material, documents, items, or communications for which
  19        protection is not warranted are not swept unjustifiably within the ambit of this
  20        Order. Mass, indiscriminate, or routinized designations are prohibited.
  21        Designations that are shown to be clearly unjustified or that have been made
  22        for an improper purpose (e.g., to unnecessarily encumber the case development
  23        process or to impose unnecessary expenses and burdens on other parties) may
  24        expose the Designating Party to sanctions. If it comes to a Designating Party’s
  25        attention that information or items that it designated for protection do not
  26        qualify for protection, that Designating Party must promptly notify all other
  27        Parties that it is withdrawing the inapplicable designation.
  28

                                                 5                  Case No. 2:20-cv-00841-PA-AGR
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 7 of 20 Page ID #:717



   1              5.2 Manner and Timing of Designations. Except as otherwise provided
   2        in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
   3        otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
   4        for protection under this Order must be clearly so designated before the material
   5        is disclosed or produced.
   6        Designation in conformity with this Order requires:
   7              (a) for information in documentary form (e.g., paper or electronic
   8        documents, but excluding transcripts of depositions or other pretrial or trial
   9        proceedings), that the Producing Party affix at a minimum, the legend
  10        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
  11        ONLY”. (hereinafter “CONFIDENTIAL legend”), to each page that contains
  12        protected material. If only a portion or portions of the material on a page
  13        qualifies for protection, the Producing Party also must clearly identify the
  14        protected portion(s) (e.g., by making appropriate markings in the margins). A
  15        Party or Non-Party that makes original documents available for inspection need
  16        not designate them for protection until after the inspecting Party has indicated
  17        which documents it would like copied and produced. During the inspection and
  18        before the designation, all of the material made available for inspection shall
  19        be   deemed     “CONFIDENTIAL”           or   “HIGHLY        CONFIDENTIAL-
  20        ATTORNEYS’ EYES ONLY”. After the inspecting Party has identified the
  21        documents it wants copied and produced, the Producing Party must determine
  22        which documents, or portions thereof, qualify for protection under this Order.
  23        Then, before producing the specified documents, the Producing Party must
  24        affix the “CONFIDENTIAL legend” to each page that contains Protected
  25        Material. If only a portion or portions of the material on a page qualifies for
  26        protection, the Producing Party also must clearly identify the protected
  27        portion(s) (e.g., by making appropriate markings in the margins).
  28

                                                 6                  Case No. 2:20-cv-00841-PA-AGR
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 8 of 20 Page ID #:718



   1               (b) for testimony given in depositions that the Designating Party identify
   2        the Disclosure or Discovery Material on the record, before the close of the
   3        deposition all protected testimony.
   4        (c) for information produced in some form other than documentary and for any
   5 other tangible items, that the Producing Party affix in a prominent place on the exterior

   6 of the container or containers in which the information is stored the legend

   7 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES

   8 ONLY”. If only a portion or portions of the information warrants protection, the

   9 Producing Party, to the extent practicable, shall identify the protected portion(s).

  10               5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  11        failure to designate qualified information or items does not, standing alone,
  12        waive the Designating Party’s right to secure protection under this Order for
  13        such material. Upon timely correction of a designation, the Receiving Party
  14        must make reasonable efforts to assure that the material is treated in accordance
  15        with the provisions of this Order.
  16

  17        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18               6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  19        designation of confidentiality at any time that is consistent with the Court’s
  20        Scheduling Order.
  21               6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  22        resolution process under Local Rule 37.1 et seq.
  23               6.3 The burden of persuasion in any such challenge proceeding shall be
  24        on the Designating Party.      Frivolous challenges, and those made for an
  25        improper purpose (e.g., to harass or impose unnecessary expenses and burdens
  26        on other parties) may expose the Challenging Party to sanctions. Unless the
  27        Designating Party has waived or withdrawn the confidentiality designation, all
  28        parties shall continue to afford the material in question the level of protection
                                                  7                  Case No. 2:20-cv-00841-PA-AGR
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 9 of 20 Page ID #:719



   1        to which it is entitled under the Producing Party’s designation until the Court
   2        rules on the challenge.
   3

   4 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   5              7.1 Basic Principles. A Receiving Party may use Protected Material that
   6        is disclosed or produced by another Party or by a Non-Party in connection with
   7        this Action only for prosecuting, defending, or attempting to settle this Action.
   8        Such Protected Material may be disclosed only to the categories of persons and
   9        under the conditions described in this Order. When the Action has been
  10        terminated, a Receiving Party must comply with the provisions of section 13
  11        below (FINAL DISPOSITION).
  12              Protected Material must be stored and maintained by a Receiving Party
  13        at a location and in a secure manner that ensures that access is limited to the
  14        persons authorized under this Order.
  15              7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  16        otherwise ordered by the court or permitted in writing by the Designating Party,
  17        a Receiving Party may disclose any information or item designated
  18        “CONFIDENTIAL” only to:
  19        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  20 employees of said Outside Counsel of Record to whom it is reasonably necessary to

  21 disclose the information for this Action;

  22        (b) the officers, directors, and employees (including House Counsel) of the
  23 Receiving Party to whom disclosure is reasonably necessary for this Action;

  24        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
  25 is reasonably necessary for this Action and who have signed the “Acknowledgment

  26 and Agreement to Be Bound” (Exhibit A);

  27        (d) the Court and its personnel;
  28        (e) court reporters and their staff;
                                                   8                Case No. 2:20-cv-00841-PA-AGR
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 10 of 20 Page ID #:720



    1        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
    2 to whom disclosure is reasonably necessary for this Action and who have signed the

    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    4        (g) the author or recipient of a document containing the information or a
    5 custodian or other person who otherwise possessed or knew the information;

    6        (h) during their depositions, witnesses, and attorneys for witnesses, in the
    7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

    8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

    9 not be permitted to keep any confidential information unless they sign the

   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

   11 agreed by the Designating Party or ordered by the court. Pages of transcribed

   12 deposition testimony or exhibits to depositions that reveal Protected Material may be

   13 separately bound by the court reporter and may not be disclosed to anyone except as

   14 permitted under this Stipulated Protective Order; and,

   15        (i) any mediator or settlement officer, and their supporting personnel, mutually
   16 agreed upon by any of the parties engaged in settlement discussions.

   17               7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS
   18        EYES’ ONLY” Information or Items. Unless otherwise ordered by the court
   19        or permitted in writing by the Designating Party, a Receiving Party may
   20        disclose any information or item designated “HIGHLY CONFIDENTIAL-
   21        ATTORNEYS EYES’ ONLY” only to:
   22        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   23 employees of said Outside Counsel of Record to whom it is reasonably necessary to

   24 disclose the information for this Action;

   25        (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
   26 is reasonably necessary for this Action and who have signed the “Acknowledgment

   27 and Agreement to Be Bound” (Exhibit A);

   28        (c) the Court and its personnel;
                                                  9                  Case No. 2:20-cv-00841-PA-AGR
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 11 of 20 Page ID #:721



    1        (d) court reporters and their staff;
    2        (e) professional jury or trial consultants, mock jurors, and Professional Vendors
    3 to whom disclosure is reasonably necessary for this Action and who have signed the

    4 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    5        (f) the author or recipient of a document containing the information or a
    6 custodian or other person who otherwise possessed or knew the information;

    7        (g) during their depositions, witnesses, and attorneys for witnesses, in the
    8 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

    9 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

   10 not be permitted to keep any confidential information unless they sign the

   11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

   12 agreed by the Designating Party or ordered by the court. Pages of transcribed

   13 deposition testimony or exhibits to depositions that reveal Protected Material may be

   14 separately bound by the court reporter and may not be disclosed to anyone except as

   15 permitted under this Stipulated Protective Order; and,

   16        (h) any mediator or settlement officer, and their supporting personnel, mutually
   17 agreed upon by any of the parties engaged in settlement discussions.

   18        For avoidance of doubt, nothing in this paragraph shall restrict a Producing
   19 Party’s ability to disclose its own protected CONFIDENTIAL or HIGHLY

   20 CONFIDENTIAL, including without limitation to the Producing Party’s own

   21 employees, Counsel, and Experts.

   22               7.4    Procedures for Procedures for Approving or Objecting to
   23        Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   24        Information or Items to Experts.
   25        (a) Unless otherwise ordered by the court or agreed to in writing by the
   26 Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)

   27 any information or item that has been designated “HIGHLY CONFIDENTIAL –

   28 ATTORNEYS’ EYES ONLY” first must make a written request to the Designating

                                                    10                Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 12 of 20 Page ID #:722



    1 Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

    2 ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission

    3 to disclose to the Expert, (2) sets forth the full name of the Expert and the city and

    4 state of his or her primary residence, (3) attaches a copy of the Expert’s current

    5 resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or

    6 entity from whom the Expert has received compensation or funding for work in his

    7 or her areas of expertise or to whom the expert has provided professional services,

    8 including in connection with a litigation, at any time during the preceding five years,2

    9 and (6) identifies (by name and number of the case, filing date, and location of court)

   10 any litigation in connection with which the Expert has offered expert testimony,

   11 including through a declaration, report, or testimony at a deposition or trial, during

   12 the preceding five years.

   13        (b) A Party that makes a request and provides the information specified in the
   14 preceding respective paragraphs may disclose the subject Protected Material to the

   15 identified Expert unless, within 14 days of delivering the request, the Party receives a

   16 written objection from the Designating Party. Any such objection must set forth in

   17 detail the grounds on which it is based.

   18        (c) A Party that receives a timely written objection must meet and confer with
   19 the Designating Party (through direct voice to voice dialogue) to try to resolve the

   20 matter by agreement within seven days of the written objection. If no agreement is

   21 reached, the Party seeking to make the disclosure to the Expert may file a motion as

   22 provided by the Civil Local Rules seeking permission from the court to do so. Any

   23 such motion must describe the circumstances with specificity, set forth in detail the

   24 reasons why the disclosure to the Expert is reasonably necessary, assess the risk of

   25 harm that the disclosure would entail, and suggest any additional means that could be

   26 used to reduce that risk. In addition, any such motion must be accompanied by a

   27 competent declaration describing the parties’ efforts to resolve the matter by

   28 agreement (i.e., the extent and the content of the meet and confer discussions) and

                                                  11                 Case No. 2:20-cv-00841-PA-AGR
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 13 of 20 Page ID #:723



    1 setting forth the reasons advanced by the Designating Party for its refusal to approve

    2 the disclosure. In any such proceeding, the Party opposing disclosure to the Expert

    3 shall bear the burden of proving that the risk of harm that the disclosure would entail

    4 (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the

    5 Protected Material to its Expert.

    6

    7 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    8         OTHER LITIGATION
    9         If a Party is served with a subpoena or a court order issued in other litigation
   10 that compels disclosure of any information or items designated in this Action as

   11 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   12 ONLY” that Party must:

   13         (a) promptly notify in writing the Designating Party. Such notification shall
   14 include a copy of the subpoena or court order;

   15         (b) promptly notify in writing the party who caused the subpoena or order to
   16 issue in the other litigation that some or all of the material covered by the subpoena

   17 or order is subject to this Protective Order. Such notification shall include a copy of

   18 this Stipulated Protective Order; and,

   19         (c) cooperate with respect to all reasonable procedures sought to be pursued by
   20 the Designating Party whose Protected Material may be affected. If the Designating

   21 Party timely seeks a protective order, the Party served with the subpoena or court

   22 order    shall not produce any information designated in this action as
   23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   24 ONLY” before a determination by the court from which the subpoena or order issued,

   25 unless the Party has obtained the Designating Party’s permission. The Designating

   26 Party shall bear the burden and expense of seeking protection in that court of its

   27 confidential material and nothing in these provisions should be construed as

   28

                                                  12                  Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 14 of 20 Page ID #:724



    1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

    2 directive from another court.

    3

    4 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5        PRODUCED IN THIS LITIGATION
    6        (a) The terms of this Order are applicable to information produced by a Non-
    7 Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY

    8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by

    9 Non-Parties in connection with this litigation is protected by the remedies and relief

   10 provided by this Order. Nothing in these provisions should be construed as prohibiting

   11 a Non-Party from seeking additional protections.

   12        (b) In the event that a Party is required, by a valid discovery request, to produce
   13 a Non-Party’s confidential information in its possession, and the Party is subject to an

   14 agreement with the Non-Party not to produce the Non-Party’s confidential

   15 information, then the Party shall:

   16               (1) promptly notify in writing the Requesting Party and the Non-Party
   17        that some or all of the information requested is subject to a confidentiality
   18        agreement with a Non-Party;
   19               (2) promptly provide the Non-Party with a copy of the Stipulated
   20        Protective Order in this Action, the relevant discovery request(s), and a
   21        reasonably specific description of the information requested; and
   22               (3) make the information requested available for inspection by the Non-
   23        Party, if requested.
   24        (c) If the Non-Party fails to seek a protective order from this court within 14
   25 days of receiving the notice and accompanying information, the Receiving Party may

   26 produce the Non-Party’s confidential information responsive to the discovery request.

   27 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

   28 any information in its possession or control that is subject to the confidentiality

                                                  13                   Case No. 2:20-cv-00841-PA-AGR
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 15 of 20 Page ID #:725



    1 agreement with the Non-Party before a determination by the court. Absent a court

    2 order to the contrary, the Non-Party shall bear the burden and expense of seeking

    3 protection in this court of its Protected Material.

    4

    5 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    7 Protected Material to any person or in any circumstance not authorized under this

    8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

    9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   11 persons to whom unauthorized disclosures were made of all the terms of this Order,

   12 and (d) request such person or persons to execute the “Acknowledgment and

   13 Agreement to Be Bound” that is attached hereto as Exhibit A.

   14

   15 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   16        PROTECTED MATERIAL
   17        When a Producing Party gives notice to Receiving Parties that certain
   18 inadvertently produced material is subject to a claim of privilege or other protection,

   19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   21 may be established in an e-discovery order that provides for production without prior

   22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

   23 parties reach an agreement on the effect of disclosure of a communication or

   24 information covered by the attorney-client privilege or work product protection, the

   25 parties may incorporate their agreement in the stipulated protective order submitted

   26 to the court.

   27

   28

                                                  14                 Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 16 of 20 Page ID #:726



    1 12.    MISCELLANEOUS
    2               12.1 Right to Further Relief. Nothing in this Order abridges the right of
    3        any person to seek its modification by the Court in the future.
    4               12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5        Protective Order no Party waives any right it otherwise would have to object to
    6        disclosing or producing any information or item on any ground not addressed
    7        in this Stipulated Protective Order. Similarly, no Party waives any right to
    8        object on any ground to use in evidence of any of the material covered by this
    9        Protective Order.
   10               12.3 Filing Protected Material. A Party that seeks to file under seal any
   11        Protected Material must comply with Civil Local Rule 79-5. Protected Material
   12        may only be filed under seal pursuant to a court order authorizing the sealing
   13        of the specific Protected Material at issue. If a Party's request to file Protected
   14        Material under seal is denied by the court, then the Receiving Party may file
   15        the information in the public record unless otherwise instructed by the court.
   16

   17 13.    FINAL DISPOSITION
   18        After the final disposition of this Action, as defined in paragraph 5, within 60
   19 days of a written request by the Designating Party, each Receiving Party must return

   20 all Protected Material to the Producing Party or destroy such material. As used in this

   21 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

   22 summaries, and any other format reproducing or capturing any of the Protected

   23 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

   24 must submit a written certification to the Producing Party (and, if not the same person

   25 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

   26 category, where appropriate) all the Protected Material that was returned or destroyed

   27 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

   28 compilations, summaries or any other format reproducing or capturing any of the

                                                  15                   Case No. 2:20-cv-00841-PA-AGR
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 17 of 20 Page ID #:727



    1 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

    2 archival copy of all pleadings, motion papers, trial, deposition, and hearing

    3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

    4 reports, attorney work product, and consultant and expert work product, even if such

    5 materials contain Protected Material.    Any such archival copies that contain or
    6 constitute Protected Material remain subject to this Protective Order as set forth in

    7 Section 4 (DURATION).

    8

    9 14.    Any violation of this Order may be punished by any and all appropriate
   10 measures including, without limitation, contempt proceedings and/or monetary

   11 sanctions.

   12

   13 [Signature page to follow]

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                16                 Case No. 2:20-cv-00841-PA-AGR
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 18 of 20 Page ID #:728
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 19 of 20 Page ID #:729



    1                                         EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I,   _____________________________             [print   or      type    full    name],
    4 of_________________ [print or type full address], declare under penalty of perjury

    5 that I have read in its entirety and understand the Stipulated Protective Order that was

    6 issued by the United States District Court for the Central District of California on

    7 ___________ in the case of Candyman Kitchens Inc. v. Sweets Indeed, LLC, et al.,

    8 Civil Case No. 2:20-cv-00841-PA-AGR. I agree to comply with and to be bound by

    9
        all the terms of this Stipulated Protective Order and I understand and acknowledge
        that failure to so comply could expose me to sanctions and punishment in the nature
   10
        of contempt. I solemnly promise that I will not disclose in any manner any information
   11
        or item that is subject to this Stipulated Protective Order to any person or entity except
   12
        in strict compliance with the provisions of this Order.
   13
              I further agree to submit to the jurisdiction of the United States District Court
   14
        for the Central District of California for the purpose of enforcing the terms of this
   15
        Stipulated Protective Order, even if such enforcement proceedings occur after
   16
        termination of this action. I hereby appoint __________________________ [print or
   17
        type full name] of _______________________________________ [print or type full
   18
        address and telephone number] as my California agent for service of process in
   19
        connection with this action or any proceedings related to enforcement of this
   20 Stipulated Protective Order.

   21

   22         Date: _________________
   23         City and State where sworn and signed: ________________________
   24         Printed name: _______________________________
   25

   26         Signature: __________________________________
   27

   28

                                                    18                     Case No. 2:20-cv-00841-PA-AGR
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00841-PA-AGR Document 39 Filed 06/17/20 Page 20 of 20 Page ID #:730



    1    ATTESTATION OF CONCURRENCE & CERTIFICATE OF SERVICE
    2

    3        I, Jodie W. Cheng, have effectuated and caused the electronic filing of the
    4 foregoing STIPULATED [PROPOSED] PROTECTIVE ORDER. I hereby attest

    5 that each of the signatories identified above has concurred in the filing of this

    6 document.    I further certify that I filed the foregoing document via the Court’s
    7 CM/ECF filing system, which will provide notice of the on all counsel of record.

    8

    9   Dated: June 17, 2020             By: /s/ Jodie W. Cheng
                                             Jodie W. Cheng (SBN 292330)
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                  Case No. 2:20-cv-00841-PA-AGR
                       ATTESTATION OF CONCURRENCE & CERTIFICATE OF SERVICE
